Citation Nr: 1813764	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  15-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased evaluation for generalized anxiety disorder (GAD), evaluated as 30 percent disabling prior to January 29, 2014 and 50 percent on and after January 29, 2014. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy, of the right and left upper extremities, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy, of the right and left lower extremities, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to a dependency allowance for the Veteran's spouse and children.  


REPRESENTATION

Appellant represented by:	Casey Walker, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from December 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2013 and December 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  In the September 2013 rating decision, the Agency of Original Jurisdiction (AOJ), in pertinent part, granted service connection for the Veteran's GAD, and evaluated it as 30 percent disabling, effective July 16, 2013.  The AOJ also denied service connection for residuals of prostate cancer, type II diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2013 and August 2014, and perfected a timely appeal of this decision in March 2015.

During the pendency of the Veteran's appeal, and specifically in a December 2014 rating action, the Veteran's disability evaluation for his service-connected GAD was increased to 50 percent, effective from January 29, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).

The Veteran testified before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing has been associated with the claims file.  

The Veteran's claim for a TDIU was denied in the April 2014 rating decision, and he filed a notice of disagreement with this decision in August 2014.  Although a Statement of the Case regarding the claim for entitlement to a TDIU was issued in April 2016, the Veteran did not perfect a timely appeal of this claim.  However, the Veteran continues to contend, and the evidence reflects, that he is unable to work as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign Wars of the United States.  However, in a March 2017 VA Form 21-22a statement, the Veteran revoked the earlier power of attorney, and appointed Casey Walker, Esq. with the VA Disability Group PLLC as his representative.  See 38 C.F.R. § 14.631 (f)(1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a TDIU and entitlement to a dependency allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 29, 2014, the Veteran's GAD has been manifested by a depressed mood, anxiety, and sleep difficulties.  However, such symptoms as a flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships, or symptoms of like kind, have not been shown.

2. For the period from January 29, 2014, the Veteran's GAD has been productive of anxiety, a depressed mood, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, disturbances of motivation and mood, and impaired judgment.  However, such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; inmpaired impulse control, neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships, or symptoms of like kind, have not been shown.

3.  The Veteran served in the Republic of Vietnam while on active service during the Vietnam Era, and thus, exposure to herbicides is presumed.

4.  Diabetes mellitus, type II, is presumed to be related to the Veteran's exposure to herbicide agents in service.  

5.  Residuals of prostate cancer is presumed to be related to the Veteran's exposure to herbicide agents in service.

6.  The Veteran's peripheral neuropathy of the upper extremities is proximately caused by his service-connected diabetes mellitus, type II.  

7.  The Veteran's peripheral neuropathy of the lower extremities is proximately caused by his service-connected diabetes mellitus, type II.  



CONCLUSIONS OF LAW

1.  For the period prior to January 29, 2014, the criteria for a rating in excess of 30 percent rating for GAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).
	
2.  For the period from January 29, 2014, the criteria for a 50 percent disability rating (but no higher) for GAD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

3.  The criteria for service connection for diabetes mellitus, type II, have all been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for residuals of prostate cancer have all been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have all been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service Connection - Diabetes Mellitus Type II and Residuals of Prostate Cancer

The Veteran contends that his diabetes mellitus type II arose during service, to include as a result of his herbicide exposure while serving in the Republic of Vietnam.  He also contends that he developed prostate cancer as a result of his claimed herbicide exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including, diabetes mellitus may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116 (a) (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f) (2012). 

Type II diabetes mellitus and prostate cancer (to include residuals of prostate cancer) are diseases deemed associated with herbicide exposure, under current VA regulation.  38 C.F.R. § 3.309 (e).  As such, type II diabetes mellitus and residuals of prostate cancer shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1110; 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C. §§ 501 (a), 1116 (2012); 38 C.F.R. § 3.309 (e). 

Preliminarily, the Board observes that there is no evidence in the available service treatment records of diabetes mellitus or prostate cancer, nor are there any signs, manifestations or notations of either of these diseases documented in the service treatment records. 

The Veteran's post-service private medical records reflect a diagnosis of non-insulin dependent diabetes mellitus as early as July 1997, and his VA treatment records reflect ongoing treatment for, and management of, his diabetes type II since 2008.  Treatment records issued from Munson Medical Center also reflect that the Veteran was admitted to this healthcare facility with an admitting diagnosis of prostate cancer.  The hospital records reflect that he underwent a radical perineal prostatectomy during his admission, and following this procedure, the pathology report reflected a diagnosis of adenocarcinoma.  The Veteran's VA treatment records include an ongoing notation of prostate cancer in his medical history.  

The Veteran's DD 214 reflects that he served in the U.S. Air Force from 1970 to May 1973 and his military occupational specialty (MOS) was in the field of Aircraft Maintenance

Review of his service personnel records is absent evidence to show that he served in the Republic of Vietnam.  In the October 2017 Appellant's Brief, the Veteran, through his attorney, contended that he was deployed to an Air Base in Taiwan in support of the Vietnam War effort from Sept 1971 to Nov 1972.  He claims that from there, and specifically in the summer of 1972, he was sent to an Air Base in Vietnam on a short-term temporary duty (TDY) assignment due to an urgent need for a propeller repairman in Vietnam.  According to the Veteran, C-130 aircraft were used more heavily during the summer of 1972 than all other periods of the Vietnam War, and as such, he was needed for this reason.  

In support of his contentions, the Veteran submitted statements from his lifelong friends K.P. and F.W, both of which were received in September 2017.  In the statement issued by K.P., she wrote that she had been friends with the Veteran for the past forty years and recalled the Veteran's enlistment into the military, as well as his deployment to Vietnam for a TDY assignment during the summer of 1972.  K.P. stated that the topic of the Veteran's safety was a regular subject around her family's dinner table that summer, and she recalled receiving the news that he had returned to his Air Base in Taiwan after this TDY assignment ended.  K.P. also testified in support of the Veteran at his October 2017 hearing.  During the hearing, she testified that she received a letter from the Veteran wherein he informed her that he had been deployed to the Republic of Vietnam. 

In the statement issued by F.W., he asserted that he had been close friends with the Veteran since they were children, and he recalled receiving a letter from the Veteran in May/June 1972 informing him that he had been deployed to Vietnam.  

The Veteran also submitted multiple statements from B.H., who claims to have been the Veteran's Non-Commissioned Officer (NCO) in charge of him while on TDY at the Air Base in Vietnam.  In these statements, B.H. attested to the fact that he was sent on TDY to Tan Son Nhut Air Base in Vietnam along with the Veteran during the summer of 1972.  To further corroborate assertions offered by B.H., the Veteran submitted a copy of one of B.H.'s DD 214 forms and although the form reflects that B.H. had active service in the U.S. Air Force from 1983 to 1987,  the record does indicate that he also had sixteen years of prior active service, nine of which were years of foreign service.  The DD 214 form also reflects that B.H. was awarded the Vietnam service medal w/ 3 devices and the Republic of Vietnam Camp medal and that he worked as an aircraft propeller technician from 1971 to 1973.  B.H. also testified at the Veteran's hearing.  

In the October 2017 Appellant's Brief, the Veteran's attorney indicated that the Tan Son Nhut Air Base was the largest logistical Air Base in Vietnam, and that C-130 planes were used more in 1972 than all other periods of the Vietnam War.  In providing this information, the Veteran's attorney relied upon, referenced, and provided the citations to various journals and articles to further substantiate these assertions.  

In correspondence dated in December 2017, the Veteran, through his attorney, also contended that he received the cholera immunization vaccine in Aug 1972 which was towards the end of his tour of duty in Taiwan and around the time he was deployed to Vietnam.  He referenced and provided a copy of a military medical report which lists the various immunizations required and conducted during various periods of war, and which further reflects that the cholera vaccine was mandatory for those U.S. service members who served in Vietnam.  The Veteran also provided a copy of his own immunization record which verifies that he received the cholera vaccine in Aug 1972.  The Board notes that while the Veteran's service personnel records do not reflect that he had service in the Republic of Vietnam, they do not affirmatively place him at another location during the summer of 1972 - the months he reportedly served in Vietnam.  

As such, the Board finds that the Veteran has presented credible evidence supporting a finding that while serving in Taiwan, he was deployed to Vietnam for a TDY assignment for a few months during the summer of 1972.  He has presented credible statements and evidence in support of his contentions, and has remained consistent in his assertions.  Although service personnel records fail to corroborate the Veteran's assertions of service in Vietnam, the evidence is at least in equipoise as to whether he did serve in the Republic of Vietnam on a TDY assignment in order to help assist with the C-130 planes.  As a result, reasonable doubt must be resolved in his favor.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for diabetes mellitus, type II, and residuals of prostate cancer associated with herbicide exposure.  In this regard, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a) (6) (iii).

As the Board concedes exposure to herbicides in Vietnam, the Veteran's diabetes mellitus type II and residuals of prostate cancer is presumed to be associated with his in-service herbicide exposure. There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for diabetes mellitus type II and residuals of prostate cancer on a presumptive basis as a result of herbicide exposure. These claims are therefore granted.

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that he developed peripheral neuropathy of the upper and lower extremities as a complication of his diabetes mellitus.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017). The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Review of the post-service treatment records reflects a diagnosis of peripheral neuropathy in the upper and lower extremities, and, as noted above, the Veteran has been granted service-connected for his diabetes mellitus, type II, herein.  In this regard, an October 2001 letter issued by D.S., M.D., reflects that the Veteran began developing pain and weakness in his upper extremities eight months prior.  After interviewing and evaluating the Veteran, Dr. S. determined that the Veteran was a diabetic with possible diabetic neuropathy.  During a June 2012 treatment visit, the physician noted that neurological examination of the Veteran revealed peripheral neuropathy with diffuse upper and lower extremity pains.  In letter date-stamped as received in March 2015 and issued from Randall Street Medical, P.C., the Veteran's physician noted that the Veteran experienced foot pain from neuropathy.  

With regard to whether the Veteran's peripheral neuropathy of the upper and lower extremities is related to his diabetes mellitus, the record reflects that during a June 2011 treatment visit, the physician noted that the Veteran was experiencing severe pain from peripheral neuropathy that is probably related to his disc disease and diabetes.  Also, the Veteran was seen for management of his diabetes mellitus by his primary care physician, R.H., M.D., in April 2012.  Dr. H. noted that in terms of the Veteran's diabetic complications, he reported to experience neuropathy in his hands and feet.  Dr. H. diagnosed the Veteran with having type 2 diabetes mellitus that is controlled on an outpatient basis on oral agents only, and is complicated by his peripheral neuropathy.  

In light of the above-referenced treatment records, all of which allude to a relationship between the Veteran's peripheral neuropathy and his diabetes mellitus type II (which has been service-connected herein), the Board finds that the nexus element required for service connection has been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's peripheral neuropathy of the upper and lower extremities is secondary to his service-connected diabetes mellitus, type II.  38 C.F.R. §§ 3.102, 3.310.

Increased Rating - GAD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999)

An evaluation of 30 percent is warranted for GAD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for GAD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id. 

A 70 percent evaluation is warranted for GAD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for GAD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As the Veteran's case was certified post-DSM-5, Global Assistance of Functioning (GAF) scores are inappropriate and not include in the analysis.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (February 23, 2018).  

The record includes VA examination reports, VA outpatient treatment records, and private treatment reports issued by the Veteran's treatment providers. All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.

For the period prior to January 29, 2014

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for his GAD for the period prior to January 29, 2014.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected GAD, he has also been diagnosed with having a depressive disorder not otherwise specified (NOS) complicated by chronic pancreatic pain, and polysubstance dependence in remission.  At both the August 2013 and January 2014 VA examinations, when asked whether it is possible to differentiate the symptoms attributable to each diagnosis, the examiners marked that it was, but merely noted that the Veteran used substances in service.  Indeed, neither examiner differentiated between the symptoms attributable to generalized anxiety disorder and those attributable to depressive disorder NOS.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In this case, although both examiners indicated that it was possible to differentiate the symptoms related to each diagnosis, in the explanation section, the examiners merely indicated that the Veteran used substances in service, without further discussion regarding which symptoms were attributable to the different psychiatric diagnoses.  As such, the Board is unclear as to whether the symptoms attributed to the Veteran's depressive disorder NOS could, in fact, also be attributed to his GAD. In light of the fact that the examiner's explanation is somewhat sparse and requires additional clarification, the Board considers all psychiatric symptoms and level of occupation and social impairment due to such symptoms as attributable to the Veteran's service-connected GAD.

For the period prior to January 29, 2014, the Veteran's symptoms and level of impairment approximate the criteria for a 30 percent rating, but not higher.  In this regard, the Board notes that at the August 2013 VA psychiatric examination, the examiner determined that the Veteran's mental diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Indeed, the Veteran stated that he had been married for thirty-five years and described his marriage as a stable one, even adding that his marriage was as good as it could get.  He also stated that he had two children and three grandchildren with whom he visits on a regular basis.  After reviewing his service and post-service treatment records, the examiner took note of the Veteran's treatment for various psychiatric symptoms and diagnoses in service, but observed that he was not currently receiving any psychiatric treatment for his mental health condition.  The Veteran himself stated that he got over his depression once he got married in 1978 and became busy raising his children.  The Veteran predominantly reported symptoms of anxiety which had been persistent and ongoing since his period of service.  The examiner noted that the Veteran did not report any current substance abuse.  With regard to his current symptoms, the examiner noted that the Veteran experienced a depressed mood and anxiety associated with his diagnoses.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that it is at least as likely as not that the Veteran meets the DSM-V criteria for depression NOS complicated by chronic pancreatic cancer that started in 2010.  The VA examiner also determined that it is at least as likely as not that he meets a DSM-V criteria for GAD since service, and that his GAD was mild in severity.  According to the examiner, the Veteran married and the reason he is unemployable is due to his medical issues and not to his GAD since service.  

A review of the Veteran's VA treatment records for the period prior to January 29, 2014 is predominantly negative for any complaints of, or treatment for, psychiatric symptoms.  Indeed, during an earlier VA treatment visit dated in June 2008, the Veteran denied any symptoms of anxiety, depression or sleep problems.  Although the Veteran reported intermittent feelings of sadness during a few VA treatment visits, a March 2012 mental health screening was negative for evidence of depression.  In addition, the August 2013 VA examiner determined that the Veteran began receiving disability benefits from the Social Security Administration (SSA) for his medical problems rather than his psychiatric problems, and his inability to work was due to his medical issues, and not his service-connected GAD.  Although the Veteran's physician, R.H., D.O., wrote that the Veteran was suffering from anxiety, depression and bipolar disorder, the Veteran's VA treatment records are absent a diagnosis of bipolar disorder, and upon conducting a psychiatric evaluation of the Veteran, the examiner did not find that the evidence reflected a diagnosis of bipolar disorder. 

The Board finds that the evidence demonstrates that the Veteran's GAD, for the period prior to January 29, 2014, is primarily manifested by anxiety, a depressed mood, and sadness.  While the Veteran contends that his psychiatric symptoms are more severe than the disability rating reflects, the Board notes that symptoms suggestive of higher ratings, such as impaired judgment, impaired abstract thinking, a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, and disturbances of motivation and mood, to name a few, were found to be absent or not noted on examination for the period prior to January 29, 2014.  While the Veteran has complained of anxiety and symptoms of depression, he has not indicated that these symptoms are so severe as result in reduced reliability and productivity and/or difficulty in establishing and maintaining effective work and social relationships.  

In evaluating the severity of the Veteran's psychiatric disorder, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App. At 443.  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 50 percent disability rating, as the rating criteria specifically requires "occupational and social impairment with reduced reliability and productivity due to such symptoms as . . . ." 38 C.F.R. § 4.130, Diagnostic Code 9413 (emphasis added).  Thus, to warrant a 50 percent rating, the evidence must demonstrate GAD manifested by symptoms typical or equivalent to those in the rating criteria for a 50 percent rating.  Moreover, to warrant a 50 percent rating, the evidence must demonstrate that the Veteran's GAD results in "occupational and social impairment with reduced reliability and productivity." Id. Evidence of such is simply lacking for the period prior to January 29, 2014.

Based on the foregoing, for the period prior to January 29, 2014, the Board does not find that the Veteran's GAD has had a more severe impact on his occupational and social functioning than that contemplated by the 30 percent rating, and entitlement to a rating in excess of 30 percent is therefore not warranted.  See Fenderson, supra. In finding that an evaluation greater than that currently assigned is not warranted during the relevant time period, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012); see Fenderson, supra.




For the period from January 29, 2014 

Applying the psychiatric symptomatology to the rating criteria noted above, the Board also finds that the Veteran's GAD does not more nearly approximate the criteria for a 70 percent or higher rating for the period from January 29, 2014.  Although the Veteran contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, based on the majority of the medical evidence of record, the Board finds that the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity consistent with a 50 percent rating.  

Indeed, at the January 2014 VA examination, the VA examiner diagnosed the Veteran with having major depression with anxiety and polysubstance dependence in remission, and determined that these diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  The examiner characterized the Veteran's disorders as moderate in severity and determined that his psychiatric disorders did not prevent him from working.  During the evaluation, the reported symptoms of a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  However, he did not report more severe symptoms, to include suicidal ideation, obsessional rituals which interfere with routine activities, obsessional rituals that interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, or neglect of personal appearance and hygiene.  The examiner noted that the Veteran denied experiencing any suicidal/homicidal ideation or intent due to his service-connected psychiatric disorder, and further noted that the Veteran's medical history was negative for any history of suicide attempts.  

The Veteran's more recent VA treatment records dated from 2014 to 2016 are also absent for evidence of more severe psychiatric symptomatology.  Although the Veteran reported symptoms of depression during a few of his VA treatment visits, he attributed these symptoms to his various health related disorders, to include his pancreatic cancer, his neuropathy, and his musculoskeletal disorders.  

The Veteran submitted a Mental Disorder (other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) report dated in December 2017 that was completed by a licensed psychologist, E.T., Ph.D.  In the DBQ form, Dr. T. diagnosed the Veteran with having GAD and noted that his psychosocial problems included health/financial concerns and feeling alienated from others.  When asked whether the Veteran had more than one mental disorder diagnosed, Dr. T. marked that he did not.  In the history section, Dr. T. noted that the Veteran had not worked since approximately 2001 and his post military vocational adjustment had been poor.  Dr. T. also noted that the Veteran had not had any mental health issues prior to his military service.  With regard to symptoms associated with the Veteran's diagnosis, Dr. T. noted that the Veteran's GAD was manifested by a depressed mood, anxiety, near continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, the inability to establish and maintain effective relationships, and impaired impulse control.  In the December 2017 Psychosocial Assessment report, Dr. T. noted that the Veteran's poor sleep habits result in feelings of depression and irritability.  Dr. T. also noted that the Veteran had lost interest in things and activities he previously enjoyed and had become withdrawn from others.  According to Dr. T., the Veteran's depression was moderately severe in nature.  

The Board acknowledges the Veteran's assertions that he has not been able to obtain and maintain employment since 2001 as a result of his service-connected GAD.  The Board also takes note of the December 2017 DBQ report wherein Dr. T. found that his GAD resulted in total occupational and social impairment.  However, as noted above, at the January 2014 VA examination, the VA examiner determined that the Veteran's inability to work was attributed to numerous medical problems other than his mental condition.  In addition, the Veteran's SSA records reflect that he is receiving disability benefits for his diabetes mellitus, and symptoms associated with said disorder.  Furthermore, the evidence also fails to show that the Veteran has been unable to maintain effective relationships.  In this regard, the record reflects that the Veteran has been married to his wife for over 35 years, and has described his marriage as stable.  He also maintains steady relationships with his children and grandchildren, and has not reported or displayed anti-social behavior when it comes to being around others, participating in activities, or being in a public setting.  Although he reported ongoing anxiety that continues to bother him, he is not currently undergoing any psychiatric treatment for this disorder, and he stated that singing helps alleviate his anxiety.  The Board acknowledges the December 2017 DBQ report and Psychosocial Assessment report both of which documented more severe symptomatology.  However, while the evidence suggests that the Veteran's GAD resulted in deficiencies in his personal relationships, work and mood, the examples of pertinent symptoms experienced by the Veteran are not the type of severe symptoms contemplated by the 70 percent rating criteria.  

Indeed, the majority of symptoms experienced by the Veteran are those that are listed in the criteria for a 50 percent rating for GAD, and are not similar or equivalent to the symptoms contemplated under the 70 percent rating.  Also, some of the symptoms observed and noted by Dr. T. are contradicted by the evidence of record.  In this regard, although Dr. T. noted that the Veteran's GAD was manifested by near continuous panic or depression and an inability to establish and maintain effective work and social relationships, as noted above, the Veteran has remained married to his wife for over 35 years, and he sees and visits with his children and grandchildren regularly.  Also, other than documenting occasional symptoms of depression (which he attributed to non mental-health reasons) the VA treatment records dated close in time to the December 2017 DBQ report are absent any complaints of, or treatment for, any mental health issues, to include near continuous panic or depression.  Although the Veteran reported symptoms of depression during a few VA treatment visits, he attributed this to his various health-related disorders, and a majority of his VA treatment records are absent any mental health symptoms or complaints.  Indeed at the December 2014 VA treatment visit, the mental status of the Veteran reflected that he answered questions appropriately.  At the April 2014 and May 2015 VA treatment visits, the mental status of the Veteran showed that he was alert and attentive.  Simply put, while the Veteran may experience deficiencies in several areas in his life, in part, as result of his GAD, the deficiencies are the result of symptomatology less severe than contemplated by the 70 percent rating criteria.

Based on the foregoing, the Board finds the VA treatment records and VA examination report produced during this period on appeal more persuasive than the December 2017 DBQ and Psychosocial Assessment report issued by Dr. T., and does not find that the Veteran's GAD has had a more severe impact on his occupational and social functioning than that contemplated by the 50 percent rating.  While acknowledging that the Veteran's GAD fluctuates and worsens at times due his life circumstances and various health-related disorders, consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 50 percent disability rating are not met.  A disability rating depends on evaluations of all the evidence, and an examiner's classification of the level of a psychiatric impairment is to be considered but is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 70 percent disability rating. Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance.

Accordingly, in the instant case, the Board finds that the Veteran's GAD has been manifested by moderate underlying symptomatology as reflected by the medical and lay evidence of record and that that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the symptoms contemplated by the 70 percent rating criteria, including any of like kind, at any point throughout the pendency of the claim.  See 38 C.F.R. §§, 4.7, 4.130, DC 9413.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for period on appeal. The Board finds that the Veteran's symptoms associated with his GAD, to include symptoms of a depressed mood, anxiety, impairment of short and long-term memory, irritability, and chronic sleep impairment, are aptly governed by the schedular rating criteria. Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration. Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007). See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


ORDER

Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure is granted.

Entitlement to service connection for residuals of prostate cancer associated with herbicide exposure is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted. 

For the period prior to January 29, 2014, entitlement to a disability rating in excess of 30 percent for GAD is denied.

For the period from January 29, 2014, entitlement to a disability rating in excess of 50 percent for GAD is denied.


REMAND

TDIU

The evidence of record suggests that the Veteran is unable to maintain his employment as a result of his service-connected GAD.  As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.

In the December 2017 letter issued by Dr. T., she reviewed and provided a recitation of the Veteran's occupational history, and noted that he had not worked since 2001.  Dr. T. also noted that the Veteran had been receiving disability benefits from the SSA since 2001.  After interviewing the Veteran, and evaluating his current mental health status, she (Dr. T.) determined that the Veteran's mental health condition prevented him from maintaining substantially gainful employment based on his education, training, past work experience and current symptomatology associated with his GAD.  During the evaluation, the Veteran indicated that he would often become so anxious and depressed at his various jobs that he often quit or was terminated from these positions due to his emotional state.  

The Board notes that while the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, he did not provide any information regarding his previous employment in this form.  As such, the AOJ was unable to obtain information from the Veteran's previous employers as to the nature of the Veteran's work history, the types of jobs he held, whether he was terminated from his previous positions, and if so, the reasoning for his termination.  

Moreover, the current combined evaluation for the Veteran's service-connected disabilities is 50 percent.  See 38 C.F.R. § 4.25 (2017).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).  
Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history. 38 C.F.R. §§ 3.321 (b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered. 38 C.F.R. § 4.19.

As noted above, the Veteran is currently receiving disability benefits from the SSA for his diabetes mellitus.  Given that the Board has granted service-connection for the Veteran's diabetes mellitus type II, his peripheral neuropathy of the right and left upper and lower extremities, and his residuals of prostate cancer herein, the Board finds that the Veteran's claim for a TDIU should be remanded for readjudication to the extent that he does meet the requirements under 38 C.F.R. § 4.16(a) after the AOJ assigs initial ratings for the disabilities that have been granted service-connected herein.  

Entitlement to Dependency Benefits

In a December 2016 decision, the AOJ denied the Veteran's claim for a dependency allowance for his spouse and children.  The Veteran timely filed a notice of disagreement with the December 2016 decision in October 2017.  The Court has held that, when an appellant files a timely notice of disagreement as to a particular issue and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for issuance of a Statement of the Case. See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, a Statement of the Case concerning the issues of entitlement to a dependency allowance for the Veteran's spouse and children should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct him to complete this form again.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder any records from the Veteran's previous employer(s), to include records from the Human Resources Department(s), which verify and provide the exact date for when the Veteran stopped working and the circumstances surrounding his resignation and/or termination.  Associate such documents with the claims file. Any negative responses should be properly annotated into the record.

2.  The AOJ shall furnish the Veteran a Statement of the Case regarding his claim of entitlement to a dependency allowance. The Veteran shall be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.

3.  After conducting any additional development deemed necessary, adjudicate whether he is entitled to a TDIU on a scheduler basis.  To the extent and for the period of time on appeal for which he does not meet the scheduler percentage requirements, refer to TDIU claim to the Director of the Compensation and Pension Service for consideration on an extraschedular basis.  If the benefit sought on appeal is not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


